FILED
                             NOT FOR PUBLICATION                             JUN 01 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ADRIAN RUIZ GARCIA,                              No. 06-71286

               Petitioner,                       Agency No. A075-247-060

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Adrian Ruiz Garcia, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for suspension of

deportation. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the BIA’s discretionary determination that

Ruiz Garcia failed to make the requisite showing of extreme hardship to be eligible

for suspension of deportation. See Martinez-Rosas v. Gonzales, 424 F.3d 926,

929-30 (9th Cir. 2005); Kalaw v. INS, 133 F.3d 1147, 1151-52 (9th Cir. 1997),

superseded by statute on other grounds as stated in Trejo-Mejia v. Holder, 593

F.3d 913 (9th Cir. 2010). In addition, we lack jurisdiction over Ruiz Garcia’s

contentions that the BIA failed to consider the hardship evidence cumulatively and

disregarded precedent because they are not supported by the record and do not

amount to colorable constitutional claims. See Mendez-Castro v. Mukasey, 552

F.3d 975, 980 (9th Cir. 2009).

      PETITION FOR REVIEW DISMISSED.




                                         2                                   06-71286